Citation Nr: 0023746	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-36 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 24, 1993, 
for the award of disability compensation benefits for a torn 
medial collateral ligament of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to July 1968.

In July 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., granted the 
veteran's claim for service connection for a torn medial 
collateral ligament of his left knee and assigned a 10 
percent rating, effective from June 24, 1993.  Service 
connection was also granted for laryngitis, effective from 
June 24, 1993; however, a noncompensable rating was assigned.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for an earlier effective date for the award of 
disability compensation benefits.  

In an October 1994 statement of the case, a reference was 
made to the effective dates assigned for the grant of service 
connection for both left knee disability and laryngitis.  
However, beginning with a presentation made in March 1996, 
the veteran's representative made it clear that the appeal 
was only for an earlier effective date for the award of 
compensation benefits for service-connected left knee 
disability.  The Board has limited its consideration of this 
case accordingly.

More recently, in May 2000, the RO increased the rating for 
the torn medial collateral ligament of the left knee from 10 
to 20 percent, effective from February 27, 1995.  The RO 
assigned a separate 10 percent rating for degenerative joint 
disease (arthritis) of the left knee, also effective from 
February 27, 1995.  The RO also granted service connection 
for degenerative joint disease of the right knee secondary to 
the service-connected medial collateral ligament injury 
of the left knee and assigned a 10 percent rating, effective 
from February 25, 1998.  The veteran has not appealed the 
ratings or effective dates assigned by this decision.  
Consequently, the only issue before the Board is whether the 
veteran is entitled to an effective date earlier than June 
24, 1993, for the award of disability compensation benefits 
for the torn medial collateral ligament of the left knee.  
See 38 C.F.R. § 20.200 (1999).



FINDINGS OF FACT

1.  The veteran did not file a claim for service-connected 
compensation for a left knee disability within one year after 
his separation from military service.  

2.  The veteran subsequently abandoned an informal claim for 
such benefits that he had filed on June 22, 1981.

3.  On June 24, 1993, the RO received the veteran's completed 
application for service-connected compensation benefits for a 
left knee disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 24, 1993, for the award of disability compensation 
benefits for a torn medial collateral ligament of the left 
knee have not been met.  38 U.S.C.A. §§ 1110, 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (1999) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
Additionally, it should be pointed out that, where evidence 
requested in connection with an original claim, a claim for 
an increase, or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned, 
and benefits may not be paid earlier than the date of filing 
of a new claim.  38 C.F.R. § 3.158(a).

The veteran tore the medial collateral ligament in his left 
knee during service, in March 1967, and he underwent surgery 
shortly after the injury to repair the damage.  He later 
served a tour of duty in Vietnam and was discharged from the 
military in July 1968.  In March 1969, the RO determined that 
he was entitled to "outpatient treatment" from VA for the 
postoperative residuals of the torn medial collateral 
ligament injury.  The RO notified him of this in April 1969 
and told him that, if he required further treatment for his 
left knee disability after the current episode of care ended, 
he should apply to the VA clinic nearest his home.  The RO 
also provided a telephone number in the event that he needed 
to do this.  He did not, however, allege at that time that he 
was entitled to "compensation" from VA for this injury, and 
such was not addressed in that RO decision.  


Several years later, on June 22, 1981, the veteran submitted 
a statement to the RO (on VA Form 21-4138) requesting that 
his left knee condition be re-evaluated.  He indicated that 
it had been giving him a great deal of problems.  The RO 
correctly treated that statement as at least an informal 
claim for compensation since he was requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to this benefit.  

As a result of his June 22, 1981, statement requesting 
compensation for his left knee disability, the RO sent the 
veteran a letter in July 1981 notifying him that arrangements 
were being made to have him examined, and that he would be 
apprised of the time and place of the examination.  He 
underwent the orthopedic examination later in July 1981, and 
the diagnosis was status post arthrotomy of the left knee 
with degenerative changes and recurrent effusions.  There 
also was X-ray evidence of Pellegrini-Stieda calcifications.  
He thereafter submitted another statement to the RO (also on 
VA Form 21-4138) on November 6, 1981, indicating that he 
currently had a claim "pending" for service connection for 
the residuals of the left knee injury that he had incurred in 
service, and that he wanted to amend his claim to include 
service connection for jungle rot on the bottom of his right 
foot, for which he had received treatment at the local VA 
medical center (VAMC).  

In November 1981, the RO recognized that a formal application 
as required by regulation had not been filed and notified the 
veteran by letter dated December 3, 1981, that a formal 
application for benefits was required.  An application form 
for the veteran's use was enclosed.   The RO also apprised 
him that, if he failed to submit the completed application 
within 1 year, if entitlement to benefits was later 
established, they could not be paid prior to the date of 
receipt of the completed form.  There is no indication that 
the veteran completed his application within the 1-year 
deadline, in the manner prescribed by the Secretary of VA for 
a formal claim.  See 38 C.F.R. § 3.155; see also 38 U.S.C.A. 
§ 5101(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
There also is no indication that he requested an extension of 
time to complete the application.  Consequently, he 
"abandoned" his informal claim in 1981 and pursuant to 
38 C.F.R. §§ 3.155, 3.158, 3.400, the effective date set for 

any later grant of service connection for the left knee 
disability could be no earlier than the date of receipt of a 
new claim.  Id; see also Hurd v. West, 13 Vet. App. 449 
(2000).

Although the veteran alleged during his February 1995 hearing 
that, after receiving the formal application for compensation 
(VA Form 21-526) in December 1981, he promptly returned it to 
the RO within one week, but did not receive a follow-up 
response, there simply is no indication of this in the record 
to substantiate this allegation. 

The veteran also alleged during his February 1995 hearing 
that he submitted another formal application for VA 
compensation benefits (VA Form 21-526) during 1991, 
after inquiring with his representative about the status of 
his claim.  However, that, too, is not corroborated by the 
record on appeal.

It was not until June 24, 1993, that the veteran submitted a 
completed application for VA compensation benefits (VA Form 
21-526) in the manner prescribed by the Secretary of VA.  The 
provisions of 38 U.S.C.A. § 5110(b)(1) refer to the date that 
his "application" was received by VA, which was on that 
date.  The RO assigned an effective date for the award of 
benefits coinciding with that date since it marked the date 
of receipt of his new claim.  Thus, by application of 
38 C.F.R. §§ 3.151, 3.155 and 38 U.S.C.A. § 5110, the award 
of compensation may not be made effective any sooner than 
June 24, 1993.

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  
However, this may be done only after a formal claim for 
compensation has been allowed, or a formal claim 
for compensation disallowed because the service-connected 
disability was not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  Neither is shown to be applicable in this 
particular case.


ORDER

The claim for an effective date earlier than June 24, 1993, 
for the award of disability compensation benefits for the 
torn medial collateral ligament of the left knee is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

